            Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF PENNSYLVANIA

 Gerard Thomchick                       :
                      Plaintiff,        :
                                        :
        Vs.                             :            No.: 2:20-cv-764
                                        :
 Giant Eagle, Inc.                      :
                                        :            JURY TRIAL DEMANDED
                      Defendant.        :
                                        :
                                        :
                                        :
                                        :


                                   COMPLAINT

       AND NOW, COMES Plaintiff Gerard Thomchick by and through his

attorneys, Thomas B. Anderson, Esquire and Thomson, Rhodes & Cowie, P.C. and

files this Complaint against Giant Eagle, Inc., in support thereof avers as follows:

                            JURISDICTION and VENUE

       1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§

1331, and Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq.

This Honorable Court has supplemental jurisdiction over Plaintiff’s state law claim

pursuant to 28 U.S.C. §1367.

       2.      Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b)(2) because the events giving rise to Plaintiff’s claim occurred in this judicial

district.
                                            Page 1
           Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 2 of 13




                                      PARTIES

      3.      Plaintiff is an adult individual, who resides in Indiana, Pennsylvania.

      4.      Giant Eagle, Inc. (Giant Eagle) is a Pennsylvania corporation with its

corporate office located at 101 Kappa Drive, Pittsburgh, PA 15238. Giant Eagle

owns and operates grocery stores at numerous locations across western

Pennsylvania, including, the Town Fair Plaza location at 475 Benn Franklin Road

South, Indiana, PA.

      5.      Giant Eagle grocery stores are a public accommodation as defined in

Title III of the Americans with Disabilities Act (“ADA”).

                           FACTUAL BACKGROUND

      6.      Plaintiff is a person with a disability who has several health conditions

that substantially limit his major life activities of breathing and walking and his

respiratory and nervous systems.

      7.      On April 15, 2020, Pennsylvania Governor, Tom Wolf issued a press

release announcing that Dr. Rachel Levine, under her authority as Secretary of the

Department of Health to take any disease control measures appropriate to protect the

public from the spread of infectious disease, signed an order directing protections

for critical workers at businesses authorized to maintain in-person operations during

the Covid 19 disaster emergency.




                                         Page 2
           Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 3 of 13




      8.      The order, effective April 19, 2020, provided that businesses covered

by the order should

      require all customers to wear masks while on the premises, and deny entry to
      individuals not wearing masks, unless the business is providing medication,
      medical supplies, or food, in which case the business must provide alternative
      methods of pick-up or delivery of such goods; HOWEVER, INDIVIDUALS
      WHO CANNOT WEAR A MASK DUE TO A MEDICAL CONDITION
      (INCLUDING CHILDREN UNDER THE AGE OF 2 YEARS PER CDC
      GUIDANCE) MAY ENTER THE PREMISES AND ARE NOT
      REQUIRED TO PROVIDE DOCUMENTATION OF SUCH MEDICAL
      CONDITION.


      9.      Despite the Pennsylvania Secretary of Health’s order above and CDC

guidance to the contrary, Giant Eagle implemented policies and procedures that

require all customers to wear masks even if they are disabled and they cannot wear

a mask due to their medical conditions.         This policy flies in the face of

recommendations from the CDC which state: “Cloth face coverings should not be

placed on young children under the age of 2, anyone who has trouble breathing,

or is unconscious, incapacitated, or otherwise unable to remove the mask

without assistance.” The CDC also directs individuals to make sure when using a

face covering that “you do not have any difficulty breathing while wearing the cloth

face covering.”

      10.     Giant Eagle has adopted and enforces policies and procedures that

require all “guests” shopping at all of its Giant Eagle, Market District and GetGo

locations wear masks or other face coverings in its Pennsylvania stores. Giant
                                       Page 3
        Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 4 of 13




Eagle’s policies and procedures make no accommodations for invitees who wish to

shop in the stores who have disabilities that prohibit wearing a mask or make

wearing a mask dangerous to the invitees.

      11.   Giant Eagle has publicly stated that it has no intention to comply with

the ADA. The Store that Plaintiff was thrown out of had signs at the from door

stating that masks must be worn inside the store “no exceptions.”

      12.   Giant Eagle has published the following:

        GIANT EAGLE POLICY:
        Moving forward until further notice in order to shop our store (or
        any other Giant Eagle location) you must be wearing a mask.
        There will be no exceptions regardless of any reason or
        medical condition. We thank you for your compliance and
        understanding.



      13.   The owner of one Giant Eagle store posted publicly that while Governor

Wolf’s edict that customers should wear masks in stores included an exception and

accommodation for customers who cannot wear a mask for medical reasons, the

entire company has decided not to comply with the accommodation. “It’s too easy

to make up an excuse not to wear a mask, and we refuse to put our team members

and customers who do wear a mask at any more risk than they already are. Health

and safety of our community is more important to us than business.” However, Giant



                                       Page 4
           Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 5 of 13




Eagle does not require its “team members” to wear masks if they provide medical

excuses.

      14.     Security Guards outside of one Giant Eagle location have told

customers who were told they must wear a mask, despite a disability that prohibits

the wearing of a mask, that Giant Eagle is a private company and it is not required

to comply with the ADA.

      15.     Giant Eagle employees and security guards have verbally harassed and

physically threatened “guests,” including Plaintiff, with removal and arrest for

trespass. Giant Eagle’s employees and agents have called the police and pressed

charges of trespass against “guests,” including Plaintiff, with disabilities who could

not comply with its illegal mask policy.

      16.     Giant Eagle justifies its policies and procedures that violate the

Americans with Disabilities Act and the Pennsylvania Human Relations Act, by

claiming that “guests” excluded from entering the store because they cannot wear a

mask for medical reasons due to a disability have the option of staying out of the

store and having a Giant Eagle team member shop for them or use curbside pickup

and delivery services. In essence, at its public business Giant Eagle treats its

“guests” who cannot wear a mask due to a disability like “lepers,” rather than

“guests.”




                                        Page 5
         Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 6 of 13




      17.    Giant Eagle has gone so far as to call local police departments, have

“guests,” including Plaintiff, who have refused to wear masks because of a disability

arrested or threatened with arrest for trespassing on Giant Eagle property.

      18.    Giant Eagle managers have told “guests” who cannot wear a mask and

have explained that they have medical exemptions or excuses that Giant Eagle is a

private company and Giant Eagle has chosen to enact policies that are more

restrictive than that of the Pennsylvania Health Secretary. However, Giant Eagle

cannot violate federal and state law and exclude disabled people from its public

accommodations because their disabilities prohibit them from wearing masks.

      19.    On May 10, 2020, Plaintiff entered the Town Fair Plaza Giant Eagle.

Plaintiff carries a card that states he does not need a mask due to the ADA and he

also carries a copy of Dr. Levine’s Order related to medical exceptions in case he is

questioned about not wearing a mask in a public location. Shortly after entering the

store and picking up newspapers to purchase, Plaintiff was surrounded by four Giant

Eagle Employees who all violated the store’s social distancing rules because they

were all one to two feet from Plaintiff. The employees yelled at Plaintiff that he

could not be in the store without a mask. Other customers heard the commotion.

Plaintiff explained that he has a medical condition that prevented him from wearing

a mask. The employees responded that it didn’t matter. One of the employees

retrieved the manager.


                                       Page 6
          Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 7 of 13




      20.    Defendant’s Manager physically grabbed Plaintiff by the arm and

escorted Plaintiff out of the store. Plaintiff explained that the situation was rude and

embarrassing and that by escorting him out by the arm, the manager was violating

the store’s social distancing rules. Plaintiff explained that he had a medical excuse

and asked why they were treating him this way. The manager said the store is private

property and they could do as they pleased. Plaintiff responded that they were

violating the ADA and the Pennsylvania order. The Manager responded by telling

Plaintiff that he was lucky he was not arrested and that he had to leave the premises

now or the manager would call the State Police to arrest him.

      21.    Giant Eagle’s policy and procedure violated Title III of the ADA and

the Pennsylvania Human Relations Act because Plaintiff was denied equal

enjoyment of the public accommodation because of his disability.

      22.    Giant Eagle’s employees or agents also committed an outrageous and

illegal assault upon Plaintiff within the course and scope of their employment and/or

agency.

    Count I – Violation of Title III of the Americans with Disabilities Act.

      23.    Plaintiff incorporates by reference the averments of Paragraphs 1-22 of

the Complaint as if the same were set forth in full.

      24.    At all times relevant to this action, the ADA was in full force and effect

in the United States.


                                         Page 7
           Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 8 of 13




      25.     The ADA expressly prohibits, among other things, discrimination on

the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, or accommodations by any person who owns,

leases, (or leases to), or operates a place of public accommodation. Under the terms

of the ADA, discrimination includes a failure to provide services to a disabled person

to the extent that such services are provided to non-disabled persons. The ADA

requires that goods, services, facilities, privileges, advantages, and accommodations

be afforded to an individual with a disability in the most integrated setting

appropriate to the needs of the individual.

      26.     Title III of the ADA, which applies to public accommodations such as

Giant Eagle, establishes the general rule that no individual shall be discriminated

against on the basis of a disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any public

accommodation.

      27.     Plaintiff is a qualified individual with a disability within the meaning

of the ADA because Plaintiff has a physical and/or mental impairment that

substantially limits one or more of Plaintiff’s major life activities and systems, i.e.

he has a large cyst under his tongue that makes it hard to swallow and breathe, as

well as a deviated septum and vertigo which impact his respiratory and nervous

systems.


                                        Page 8
         Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 9 of 13




      28.    Plaintiff requested an accommodation from the mask policy due to his

disability. The request was reasonable and in accordance with the recommendations

and orders of the Pennsylvania Health Secretary and CDC guidance.                Such

accommodation would have allowed Plaintiff to enjoy full and equal enjoyment of

the grocery store as provided to people who are not disabled and are able to comply

with the request to wear a mask without potentially subjecting themselves to

respiratory distress and/or other physical or mental injuries or ailments.

      29.    Defendant is a business that owns, leases, or operates a place of public

accommodation within the meaning of the ADA because Defendant owns, leases, or

operates a grocery and pharmacy company which provides food, medicine and other

essential items and services to members of the public.

      30.    Defendant is in violation of the ADA because it discriminated against

Plaintiff on the basis of Plaintiff’s disability in the full and equal enjoyment of the

services, facilities, privileges, advantages, or accommodations of Giant Eagle

because it denied Plaintiff the services, facilities, privileges, advantages, and

accommodations of the store in the most integrated setting appropriate to Plaintiff’s

needs, because it refused him access to the shop in the store without wearing a mask

based on his disability.

      31.    Defendant’s policies and practices have, are, and will cause irreparable

harm to the Plaintiff.


                                        Page 9
        Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 10 of 13




      32.    Plaintiff intends to continue to shop at the Giant Eagle store.

      33.    Giant Eagle has stated publicly that it does not intend to change its mask

policy and that its “guests” who cannot wear a mask must use some alternative other

than shopping inside its stores without a mask. This constitutes evidence that, absent

an injunction, Giant Eagle has no intent to comply with the legal requirements of the

ADA or to train its employees of their need to comply with the ADA.

      34.    Plaintiff did not pose a direct threat to the health or safety of others.

There was no significant risk to the health or safety of others that could not be

eliminated by a modification of Giant Eagle’s policies, practices and procedures.

Social distancing and other safety precautions were in place at the store, Plaintiff

had no signs or symptoms of Covid 19, and the Pennsylvania Health Secretary’s

order and CDC guidelines recognized the need for a medical exception to the mask

requirement. Giant Eagle simply did not want to be bothered with the exception,

despite the fact that it had no basis to conclude that Plaintiff was a direct threat to

the health or safety of others. Giant Eagle made no individual assessment that

considered Plaintiff’s actual abilities or disabilities, instead, Giant Eagle has adopted

a broad discriminatory policy based on generalizations and stereotypes.

      35.    Plaintiff requests that the court award him injunctive relief requiring

Giant Eagle to accommodate Plaintiff by allowing him to shop in its stores without

wearing a mask so that he may enjoy the benefits, privileges, goods, services


                                         Page 10
        Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 11 of 13




facilities, advantages, and accommodations including equal access to and enjoyment

of Giant Eagle’s stores in the future. To affect such relief to Plaintiff, it may be

appropriate for the court to provide clear protocols to all Giant Eagle employees

advising that persons who cannot wear a mask inside the store due to a disability

must be accommodated. Giant Eagle should be required to train its employees about

its legal obligations and to post and disseminate notice to Giant Eagle employees

regarding their legal obligations under the ADA and the PHRA.

      WHEREFORE, Plaintiff seeks injunctive relief and reasonable attorney fees

including litigation expenses and the costs in this action.

 Count II – Retaliation and Coercion in violation Americans with Disabilities

                                         Act.

      36.    Plaintiff incorporates by reference the averments of Paragraphs 1-35

of the Complaint as if the same were set forth in full.

      37.    Defendant engaged in threats, intimidation and interference as set

forth herein against Plaintiff after he asserted his rights under the ADA.

      38.    Defendant’s threats, intimidation and interference was intended to

interfere with Plaintiff’s protected legal rights under the ADA.

      39.    Defendant’s retaliation was caused by Plaintiff’s protected conduct.

      40.    Defendant should be enjoined from retaliating against Plaintiff for

refusing to wear a mask while shopping at Giant Eagle.


                                        Page 11
        Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 12 of 13




      WHEREFORE, Plaintiff seeks injunctive relief and reasonable attorney fees

including litigation expenses and the costs in this action.

                             Count III – Assault and Battery

      41.     Plaintiff incorporates by reference the averments of Paragraphs 1-40

of the Complaint as if the same were set forth in full.

      42.     Giant Eagle’s employees and/or agents subjected Plaintiff to harmful

and offensive physical contact without his consent.

      43.     Giant Eagle’s employees and/or agents subjected Plaintiff to

apprehension of imminent bodily harm and physical contact without his consent

and without justification, in furtherance of Giant Eagle’s illegal policies and

procedures.

      44.     The actions of Giant Eagle’s employees and agents were undertaken

with Giant Eagle’s knowledge and consent and were undertaken within the course

and scope of their employment and/or agency for Giant Eagle.

      45.     The actions of Giant Eagle’s employees and agents were outrageous,

willful, wanton, oppressive and in reckless disregard for Plaintiff’s legal rights.

      46.     As a direct and proximate result of the aforementioned incident,

Plaintiff has suffered the following damages:

      (a)     Embarrassment and humiliation;
      (b)     Anxiety;
      (c)     Inconvenience; and
                                        Page 12
        Case 2:20-cv-00764-CB Document 1 Filed 05/27/20 Page 13 of 13




      (d)    Mental anguish and emotional distress.


      WHEREFORE, Plaintiff demands judgment against Giant Eagle including

compensatory and punitive damages and such other relief as this court deems

proper and just.

JURY TRIAL DEMANDED


                                     Respectfully submitted,

                                     THOMSON, RHODES & COWIE, P.C.


Dated May 27, 2020                   /s Thomas B. Anderson_____
                                     Thomas B. Anderson, Esquire
                                     PA I.D. #79990

                                     THOMSON, RHODES & COWIE, P.C.
                                     Firm No. 720
                                     Two Chatham Center, 10th Floor
                                     Pittsburgh, PA 15219
                                     (412) 232-3400

                                     Attorneys for the Plaintiff




                                      Page 13
